Citation Nr: 1620039	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral or right or left shoulder pain.

2.  Entitlement to service connection for a disability manifested by back pain, to include a cervical disability or a thoracolumbar disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and from May 1986 to December 1998, when he sought early retirement with 16 years of service.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision that denied the claims on appeal, in pertinent part.  In March 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at VA's Central Office in Washington, DC.  A transcript of the hearing is of record.  The Board denied the appeal in July 2012.  

The Veteran then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the Board's July 2012 Decision and remanded the matter for further consideration.  In August 2014, the Board waived the timeliness of a September 1, 2009 appeal, and Remanded the issues listed on the title page of this decision for additional development on the merits.  The claims now return to the Board.

The issues of entitlement to service connection for a bilateral shoulder disability, obstructive sleep apnea, and hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

The Veteran's claims file is now wholly electronic.  


FINDINGS OF FACT

1.  The Veteran sustained injuries in a motor vehicle accident in active service in August 1989 and the diagnosis was mechanical neck and back pain. 

2.  Service treatment records do not show any medical treatment for neck pain after October 1989 and physical examination of the neck and spine was normal upon separation examination in November 1998.     

3.  Symptoms of a cervical spine disability were not chronic in service and have not been continuous since service separation, and the weight of the evidence shows that a medical diagnosis has not been assigned for the Veteran's complaints of neck pain, each potential diagnosis considered by providers has been ruled out, and the Veteran does not have a cervical spine disability.   

4.  The evidence of record makes it less likely than not that the Veteran's current symptoms of neck pain are related to disease or injury or other event in active service.

5.  Service treatment records show medical treatment for back pain and lumbosacral strain from August 1989 to November 1989, in May 1991, and in 1995; the Veteran reported having recurrent back pain upon examination in October 1991 and upon separation examination in November 1998 and physical examination of the spine was normal in October 1991 and November 1998.   

6.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation, and the Veteran's current low back disability to include degenerative arthritis of the thoracolumbar spine did not manifest to a degree of 10 percent within a year of service separation. 

7.  The Veteran did not seek post-service treatment of back pain until about a decade elapsed after his service separation.

8.  The evidence of record makes it less likely than not that the Veteran's current low back disability to include degenerative arthritis of the thoracolumbar spine is related to disease or injury or other event in active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability to include neck pain are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).

2.  The criteria for service connection for a thoracolumbar spine disability to include degenerative arthritis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for neck and back pain.  He contends that a current cervical spine disability and a current thoracolumbar spine (back) disability were incurred in service or as a result of his service.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established in service (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  

1.  Service connection for a cervical spine disability to include neck pain

The Veteran's service records establish that he incurred injuries in service, including in motor vehicle accidents.  Following an August 1989 motor vehicle accident, the Veteran reported persistent cervical and upper and lower back pain.  Diagnoses of mechanical neck and back pain and cervical spine musculoskeletal strain were assigned.  Emergency room records dated August 1989 indicate that there was full range of motion of the neck with minimal pain.  Cervical spine x-ray examination showed no bony abnormalities.  Physical therapy notes dated in October 1989 reflect that the Veteran continued to complain of lumbar pain which would resolve with a hot shower, but he reported that he was without problems in the cervical spine.  He was discharged from physical therapy in November 1989.  

Service treatment records dated in February 1991 reflect that the Veteran sought evaluation for a sore throat, but he did not complain of neck pain.  An examination report dated in October 1991 indicates that examination of the neck and spine was normal.   

At the November 1998 separation examination, the Veteran's head, face and neck were described as normal, and the spine was described as normal; no diagnosis of a cervical spine disability was assigned.  The medical history associated with the separation examination includes a notation by the Veteran, in the portion he completed, of recurrent back pain.  The provider who completed the medical history did not specify whether the Veteran's complaint of back pain did or did not include the neck or cervical spine.  

Post service private treatment records dated from 2001 through 2005 disclose that the Veteran did not report or seek medical evaluation for neck pain. 

At the VA examination in September 2015, the Veteran reported that he did not have neck pain, but rather, had pain between the shoulder blades.  The examiner stated that the cervical spine was normal on objective evaluation.  There was no abnormality of the cervical spine on radiologic examination.  The examiner concluded that, although the Veteran was seen in service for cervical pain, he did not have a current cervical spine disability. 

The Veteran has not provided any medical evidence that he has a current cervical spine disability.  A clinical opinion rendered by RMR, MSN, in August 2008 states that it is at least as likely as not that the Veteran's back pain is related to his service.  However, this clinical opinion does not specifically state that the Veteran manifested or was treated for neck pain, and does not include a specific diagnosis for a neck disability.  The statement that the Veteran's "back pain" is related to his service does not establish that the provider treated the Veteran for neck pain.

The Veteran's contention that he experiences neck pain or pain between the shoulder blades is credible, and he is certainly competent to state that he experiences pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, no medical or health care provider has identified a pathology underlying the Veteran's complaint of neck pain or pain between the shoulder blades.  The VA examiner who performed the September 2015 VA examination concluded that the Veteran did not have a cervical spine disability and examination was normal.  Pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran himself, as a layperson, is not competent to diagnosis a cervical spine disability or provide a medical opinion as to the etiology of a symptom or disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the diagnosis, etiology, and onset of a cervical spine disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed in detail above, the weight of the competent and credible evidence establishes that the Veteran does not have a current cervical spine disability.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability."  In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, the evidence is found to preponderate against the claim for service connection for a cervical spine disability to include neck pain.  Accordingly, the claim of service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

2.  Service connection for a thoracolumbar spine disability to include arthritis. 

The Veteran's service records establish that he incurred injuries in service, including in a motor vehicle accident.  In March 1988, the Veteran reported that he had back pain.  He attributed this back pain to a motor vehicle accident he had been in 5 hours earlier.  Following an August 1989 motor vehicle accident, the Veteran reported persistent cervical and upper and lower back pain.  A diagnosis of mechanical neck and back pain was assigned.  X-ray examination of the thoracic spine showed no bony abnormalities.  

A September 1989 service treatment record indicates that the Veteran was seen for follow-up for low back pain after the motor vehicle accident.  He complained of dull low back pain and a tingling and burning sensation in his palms in both hands.  He had no weakness in his grip and no radicular symptoms.  Examination revealed full range of motion of the back.  The back was nontender and there were no spasms.  Straight leg raise was normal.  Strength was 5/5 in both lower extremities.  The impression was mechanical neck and back pain and paresthesias of both hands with normal neurologic exam, intact sensation, and motor function.  Physical therapy was prescribed.  

Physical therapy notes dated in October 1989 reflect that the Veteran continued to complain of lumbar pain that resolved when he took a hot shower.  He reported that the pain had decreased.  He was discharged from physical therapy in November 1989.  The record indicates that the Veteran was doing well with mild occasional discomfort in the mid back.  A "Limited Duty Chit" was issued in November 1989.  

A May 1991 service treatment record indicates that the Veteran requested a medical clearance so he could volunteer at the fire department.  Examination was unremarkable and he had no complaints.  

Six days later, in May 1991, the Veteran complained of a stabbing pain, localized in the lumbosacral area, after walking up some stairs.  He was unsure if this was back pain or the same pain he had when he passed a kidney stone.  The assessment was lumbosacral strain.  In September 1991, the Veteran reported back pain after bending over.  There was no obvious deformity of the spine.  He had 80 degrees of forward flexion without pain, but could not touch his toes without pain.  He was advised to use a heating pad and Norgesic was dispensed for pain relief.  

An October 1991 examination report indicates that the Veteran reported having recurrent back pain.  Examination of the spine was normal.  

In 1992, the Veteran sought evaluation for knee pain, but did not report or seek evaluation for back pain.  A Report of Medical History completed in June 1994 discloses that the Veteran checked the box to indicate that he had recurrent back pain.  The Veteran also noted that he was in good health and taking no medications.  The provider who completed the medical history noted that the Veteran had recurrent back pain, but provided no specific information.  

An undated treatment note reflects that the Veteran sought evaluation of "minimal back pain" after lifting a motor.  Twelve Norgesic Forte pills were dispensed, and the Veteran was advised "no lifting" for 4-5 days.  He was to return "if needed."  Because this undated note states the Veteran's age as 31, it is assumed that the treatment note was written in 1995.  

The Veteran sought medical treatment in service in 1996, 1997 and 1998, but there is no notation that he reported back pain.  A Report of Medical History completed for separation purposes in November 1998 reflects that the Veteran reported "recurrent back pain."  The provider who completed the medical history noted that the Veteran was "s/p (status post) back pain, lumbar and thoracic, diagnosed as mechanical low back pain."  Examination of the spine was normal.  The Veteran separated from active service in December 1998.  

There is no competent evidence of record showing a diagnosis of thoracolumbar spine arthritis or degenerative disc disease compensable to 10 percent within one year from service separation.  The first evidence of a diagnosis of arthritis of the thoracolumbar spine substantiated by x-rays appeared in 2015, more than 15 years after service separation.  The September 2015 VA radiologic examination disclosed minimal compression deformity at the superior aspect of T4, with minor degenerative changes, minimal scoliosis to the right, and mild degenerative changes in the lumbar spine.  Thus, presumptive service connection for thoracolumbar spine arthritis pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability either during active service or continuously since service separation.  Thus, service connection for a low back disability on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.  

As discussed, the service treatment records show intermittent back symptoms, injuries, and treatment, not chronic or continuous symptoms.  The Veteran reported having recurrent back pain upon examinations in October 1991 and November 1998 (separation exam) but examination of the spine was normal.  A back disability was not detected.    

Post-service private treatment notes dated from 2001 through 2005 are associated with the claims file.  Those records reflect that the Veteran sought treatment for orthopedic complaints, primarily relating to the shoulders.  Those records reflect no complaints or report of back pain.  

In May 2007, more than 8 years after his service separation, the Veteran sought service connection for "back pain & neck pain."  The Veteran indicated in the initial application that he was treated for neck and back pain in 1990.  He later confirmed that he did not seek post-service VA treatment for back or neck pain.  

The Veteran submitted private treatment records dated in 2006.  Those clinical records disclose that the Veteran underwent diagnostic testing for sleep apnea.  Obstructive sleep apnea was diagnosed.  

The Veteran sought evaluation of gastrointestinal (GI) complaints in April 2006 through September 2006, and underwent diagnostic testing of the GI tract.  There is no record that the Veteran reported or sought evaluation of back pain.  Private outpatient evaluation in May 2006 includes a notation, as to the back, that there was "[n]o tenderness on palpation" and "[n]o costovertebral angle tenderness."  

At the time of an April 2007 treatment note, the Veteran's list of medical problems treated at NMCP included four diagnoses; hypertension; sleep apnea; esophageal reflux; and, "joint pain, localized in the shoulder."  See April 2007 NMCP Internal Medicine Note.  The treating provider noted, in April 2007, as to "musculoskeletal symptoms," that the Veteran reported "[p]ain in the right shoulder joint(s) esp[ecially] with yard work, not daily, slowly worsens with extended activity."  This record is devoid of any notation that the Veteran reported or sought evaluation of back pain.  

April 2008 NMCP treatment notes include a list of 9 chronic problems, including shoulder joint pain, but there is no notation that the Veteran reported or complained of back pain or provided a history of having had chronic back pain.  

In August 2008, a provider, RNR, a nurse practitioner, submitted a statement on the Veteran's behalf.  The provider stated that she had treated the Veteran at the Navy Medical Center Portsmouth (NMCP) since March 2006.  She opined that "it is at least likely as not" that the Veteran's back pain was related to his active duty service.  The clinician provided no clinical evidence specific to the Veteran's treatment to support her statement, nor did she provide a diagnosis other than "back pain."  

In August 2009, the Veteran submitted a statement, with his substantive appeal, indicating his belief that the mechanical low back he was treated for after a 1989 motor vehicle accident in service never completely went away.  However, he explained, he did not seek further treatment because he had already been told there was no available medical treatment other than surgery which might help him, and he did not wish to have surgery.  

In September 2015, the Veteran was afforded VA examination of the back.  The Veteran reported that he did not seek treatment for back pain after his retirement from service until 2008, when he discussed back pain with his provider at Portsmouth Naval Hospital.  He reported treatment with Motrin.  He could not remember when he last had radiologic examination of his back.  He stated that he had no sciatica.  The VA radiologic examination disclosed minimal compression deformity at the superior aspect of T4, with minor degenerative changes, minimal scoliosis to the right, and mild degenerative changes in the lumbar spine.  

The examiner concluded that it was likely that the Veteran had a "back sprain" or mechanical low back pain in service.  Since the Veteran had not consulted a provider about back pain in service from 1991 periodic examination to the time of the 1998 separation examination, and did not seek post-service treatment for back pain until 2008 or after, the examiner concluded that the Veteran had not required continuous care for a back disability.  

Additionally, the examiner noted that the Veteran has very minimal scoliosis and mild degenerative changes for his age.  Given that the current scoliosis and degenerative changes were minimal or very minimal, the examiner concluded that it was less than likely that the minimal thoracic compression or the degenerative changes were incurred in service or resulted from a 1989 motor vehicle accident or other incident of the Veteran's service.  

The Veteran's contention that he has back pain is credible.  It is also clear that the Veteran sincerely believes that his current back pain began in service.  The Veteran is competent to state that he has pain, and that he believes the pain has been continuous.  The Veteran is also competent, as a lay person, to report that back pain began after a motor vehicle accident in service and to link the motor vehicle accident to back pain which developed immediately after that accident.  However, the pathology underlying the Veteran's back pain in 1989 was not visible to a lay person, nor was the cause of back pain reported in 1991 visible to a lay person.  The Veteran is not competent, however, to establish that the pathology underlying his back pain in 2015 is the same pathology, or progression of the pathology, that caused his back pain in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  There is no evidence that the Veteran has medical expertise or training.  In this case, the evidence demonstrates that identification of the pathology underlying the Veteran's back pain in service and underlying the Veteran's current back pain are complex questions which cannot be answered by a lay person.  

The Board finds the weight of the competent and credible evidence shows that the thoracolumbar spine disability to include arthritis did not manifest in service, first manifested many years after active service and is not related to active service.  

There are three statements from providers which refect medical opinions regarding the etiology and onset of reported back pain.  In his service separation examination, the Veteran, as a lay person, reported that he had experienced "recurrent back pain" in service.  The medical clinician who reviewed the medical history in November 1998 qualified that lay observation by stating that the Veteran was "s[tatus]\p[ost] recurrent back pain."  The Board interprets this medical statement as indicating that the Veteran's recurrent back pain was no longer present, but, rather, he had previously required treatment for back pain.  This medical statement is unfavorable to the Veteran's claim.  

Of the two post-service medical opinions, one, rendered in 2008, states simply that the back pain manifested by the Veteran in 2008 was "at least as likely as not" related to his service.  The clinician did not summarize any objective information about the Veteran's in-service back pain, did not describe post-service complaints, and did not, in fact, identify a diagnosis for post-service back pain or the pathology supporting that diagnosis.  As a result, since there is no explanation of the specific facts or medical basis for linking the Veteran's service to his "back pain," the 2008 opinion, although favorable to the Veteran's claim, is of little persuasive value.  

In contrast, the examiner who rendered the September 2015 opinion pointed out the pathology, shown on radiologic examination, which was likely underlying the Veteran's current complaints of pain.  The examiner then explained why the medical evidence was unfavorable to the Veteran's claim.  In particular, the examiner noted that the current pathology was consistent with the Veteran's current age, making it unlikely that the Veteran incurred this pathology as a result of a 1989 or 1991 incident or that the current pathology was incurred prior to the Veteran's 1998 service separation.  

The examiner further noted that the Veteran had not reported back pain during the final years of his service, and first reported back pain in 2008, but received no treatment or radiologic examination at that time.  The examiner noted that there was apparently no post-service radiologic examination of the Veteran's back until 2015, some 17 years after the Veteran's 1998 service separation.  The examiner noted that there was an even longer interval since the Veteran last sought treatment for back pain in service.  The Board finds this opinion very persuasive, since the medical facts, clinical evidence, and reasoning underlying the opinion are set forth.

The Board concludes that the complexity of determining the onset and etiology of the Veteran's current back pain is a complex medical question, not a question which may be answered based on personal observation.  Rather, testing, physical examination, and other specific findings are needed to properly assess and diagnose onset, etiology, or aggravation of back pain.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the weight of the evidence including the probative and persuasive 2015 medical opinion establish that it is less than likely that the Veteran incurred the pathology underlying his current complaints of back pain during service or as a result of a service-connected disability, since the 2015 medical opinion outweighs the favorable evidence, including the Veteran's lay statements and the 2008 favorable medical opinion, considered together.  There is no reasonable doubt to be resolved with regard to this issue.  See 38 U.S.C.A. § 5107(b).   The claim must be denied.

Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (VCAA); 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran was notified via a letter dated in November 2007 of the criteria for establishing service connection.  The Veteran's responses since that time demonstrate that he is aware of the criteria for service connection.  Additionally, the Veteran has been represented by an attorney or a Veterans Service Organization for the more than 10 years of the pendency of this appeal.  Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records have been obtained and are associated with the claims file.  The Veteran has been afforded multiple opportunities to identify and submit post-service clinical records.  

It appears that all known and available service medical reports and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran was afforded VA examinations in September 2015.  The examination report establishes that the examination is adequate for purposes of the claims addressed above and is based on an accurate summary of the Veteran's history.  The Board finds that the VA examination and medical opinions provide sufficient information upon which to fairly evaluate the Veteran's claim, and the medical evidence is therefore considered to be adequate for adjudication purposes.  The examination was performed by a medical professional who was fully apprised as to the Veteran's contentions, and the opinion was supported by a full rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of either the examination or the medical opinions.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  The Veteran's testimony at his July 2012 hearing before the undersigned was primarily as to a procedural question, because that was the focus of the appeal at that time.  The duties under 38 C.F.R. § 3.103 have been met. 

Based on the foregoing, the Board finds that VA has met its duties to notify and assist the Veteran.  If there is any defect as to notice or assistance, such defect could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

The appeal for service connection for a cervical spine disability to include neck pain is denied.

The appeal for service connection for a thoracolumbar spine disability to include arthritis is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).

Service connection for right shoulder and left shoulder disability

In March 2016 written argument, the Veteran's representative requests remand of the Veteran's claim for service connection for a right shoulder disability and for a left shoulder disability (claimed as a bilateral shoulder disability).  

The report of a September 2015 VA examination discloses that the examiner's unfavorable opinion was based, in pertinent part, on the fact that the Veteran's complaints of left shoulder pain began in about 2007.  Post-service private clinical records dated in November 2001, December 2001, and January 2002 disclose that a diagnosis of left shoulder labral tear was confirmed on magnetic resonance imaging (MRI) ordered in November 2001, less than three years following the Veteran's December 1998 service separation.  The Board agrees with the representative's contention that the Veteran is entitled to additional development of the medical opinion. 

The report of a September 2015 VA examination report discloses that the examiner concluded that right shoulder disability was first diagnosed and treated some four years following the Veteran's service separation.  As with the claim for service connection for left shoulder disability, post-service private clinical records establish that a labral tear of the right shoulder was confirmed on radiologic examination conducted in 2001.  

The examination report also suggests that the examiner relied on the Veteran's own lay history that he had right shoulder pain as "a youth," or in a motor vehicle accident characterized as prior to the Veteran's service.  In fact, the Veteran entered service in 1982, prior to a 1984 motor vehicle accident.  The Board also notes that the Veteran's right shoulder must be presumed to have been sound at entry into service, since no right shoulder disability was noted at on enlistment examination in 1981, or at induction examination in 1982.  The Veteran is entitled to further development of the medical evidence based on an accurate evaluation of the facts and application of the presumption of soundness.

Service connection for obstructive sleep apnea

The Veteran's representative contends that a medical opinion addressing the Veteran's lay testimony and lay statements submitted from others, including former fellow servicemembers statements, is required.  The Board agrees that further development of the medical evidence is required.

Service connection for hypertension

The report of September 2015 VA examination reflects that the examiner based the unfavorable opinion on the fact that no diagnosis of hypertension was assigned during the Veteran's service or for several years thereafter.  The Veteran's representative prepared a lengthy list of the Veteran's blood pressure recordings in service.  The Veteran's representative argues that elevated blood pressure was present during the Veteran's service, although not diagnosed.  The VA examiner did not address the Veteran's blood pressure readings actually recorded during the Veteran's active service.  The Board agrees with the representative's contention that a medical opinion addressing the facts of the case more specifically is required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to provide or identify lay or medical evidence relevant to the claimed disorders, especially any evidence, clinical or non-clinical, including employment medical or non-clinical records, proximate to his December 1998 service separation.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

2.  Ask the VA examiner who conducted the September 2015 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion addressing the likely onset and etiology of right shoulder disability and left shoulder disability.  The examiner should include a summary of the private and VA medical evidence, especially the private clinical records from November 2001 through 2005.  

The examiner/reviewer should answer the following:  

Is it at least as likely as not (a 50 percent probability or more) that a right shoulder disorder for which the Veteran was treated beginning in November 2001 had a clinical onset during the Veteran's period of active service and/or is related to or the result of any incident or event in service?  

Is it at least as likely as not (a 50 percent probability or more) that the Veteran has a current left shoulder disability which had a clinical onset during the Veteran's period of active service and/or is related to or the result of any incident or event in service?  

The examiner should provide an opinion as to whether arthritis of the right shoulder or the left shoulder was present when the Veteran was treated for shoulder pain in 2001.  If the examiner finds that arthritis of either shoulder was present in 2001, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such arthritis was manifested to a diagnosable or compensable degree during the one-year period following the Veteran's service discharge.  

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled. 

3.  Ask the VA examiner who conducted the September 2015 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion that addresses the onset and etiology of a current sleep disorder, diagnosed as obstructive sleep apnea.  

The VA examiner should answer the following:  

Is it at least as likely as not (a 50 percent probability or more) that a sleep apnea disability had a clinical onset during the Veteran's period of active service or is related to or the result of any incident or event in service?  

The VA examiner should provide a rationale for all conclusions.  If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled.

4.  Ask the VA examiner who conducted the September 2015 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion that addresses the likely onset of hypertension.  The examiner should review the in-service and post-service clinical records disclosing recorded blood pressure readings.  

The reviewer should answer the following:  

Is it at least as likely as not (a 50 percent probability or more) that hypertension had a clinical onset during the Veteran's period of active service or within one year following the Veteran's December 1998 service discharge?  

The VA examiner should provide a rationale for all conclusions.  If the VA examiner determines that the Board's questions cannot be answered without an examination, one should be scheduled.

5.  Then, readjudicate the issues remaining on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C.L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


